PER CURIAM.
It has come to the Court’s attention that there are some entities for whom eligible persons may work in the law school practice program while they are in law school and for whom they may not work in the postgraduation program. In order to correct this inconsistency, the Court hereby amends rule ll-1.8(a) of the Rules Regulating The Florida Bar as follows:
(a) A law student who has completed the law school practice program and (1) has had certification withdrawn by the law school dean by reason of completion of the program or (2) has graduated from law school following successful completion of the program may appear in court pursuant to this chapter if the attorney general, a state attorney, a public defender, or a 'supervising attorney of a legal aid organization approved by the Supreme Court of Florida, or a supervising attorney of any other entity referred to in rule 11-1.2:
(1) NO CHANGE
(2) NO CHANGE
This amendment shall become effective upon the date of this opinion.
It is so ordered.
SHAW, C.J., and OVERTON, McDonald, barkett, grimes, KOGAN and HARDING, JJ., concur.